THE   ATTORNEY       GESERAI.
                         OF TEXa-iS




Honorable Mike Driscoll        Opinion No.     m-1277
Harris County Attorney
1001 Preston, Suite 634        Re:    What constitutes a @*bond"
Houston, Texas 77002           for purposes of article 179f,
                               V.T.C.S., which regulates char-
                               itable    raffles,  and related
                               questions   (RQ-2108)
Dear Mr. Driscoll:

     Article 179f, V.T.C.S., provides    for the conduct   of
raffles1 by certain charitable organizations.   Article  179f
was adopted in 1989; to be effective January 1, 1990.    Acts
1989, 71st Leg., ch. 957, 5 1, at 4022.2

     Section 3 of article 179f imposes various conditions on
the conduct of raffles under the article. You ask about the
scope of the language relating to the posting of bond     in
subsection (j) of section 3, which provides:

             A raffle  is not authorized    under this
          article unless the organization   has in its
          possession or ownership the prize that is to
          be offered in the raffle or posts b&     with



     1.    Section 2(a)(8) of article 179f provides:

         'Raffle' means the awarding of one or more prizes
   by chance at a single occasion among a single pool or
   group of persons who have paid or promised a thing of
   value for a ticket that represents a chance to win a
   prize.

     2. The effectiveness of article 179f was contingent on
the adoption of subsection (d) of section 47 of article  111
of the Texas Constitution, authorizing   the legislature  to
provide  for certain charitable    raffles.   The amendment
adding subsection   (d) to article III, section 47, was
approved by the voters on November 7, 1989.




                               p. 6843
Honorable Mike Driscoll   - Page 2   (JM-1277)




        the county clerk of the county in which the
        raffle is to be held for the full amount of
        the money value of such a prize.   (Emphasis
        added.)

     You note that article 179f does not define the term
O1bondVOand ask first "what qualifies     as a *bond"' for
purposes of subsection (j), section 3.      We can not here
provide an all-inclusive definition of the term "bond" as it
is used in subsection (j), where the legislature has not
done so. In the brief you submitted with your request, you
consider in connection with your first question only whether
a bond issued by a surety company authorized to do business
in this state would qualify as a l@bondV*   under subsection
(j).  We  will limit our response to your  first question to
that issue.

     You suggest that a bond executed by a surety company
authorized to do business in this state, as provided for in
article 7:19-l of the Insurance Code, would, if executed for
"the full amount of the money value of [the] prize" in ac-
cordance with subsection (j), qualify as a bond under that
subsection. We agree. Article 7.19-1 of the Insurance Code
on its face provides that whenever any bond is required by
law to be made, such bond may be executed by. a surety
company duly qualified to do business in this state and that
all public officers shall accept such bond as complying with
the requirements of such laws. Thus a bond executed by a
surety company authorized to do business   in this state in
the amount required by section 3(j) of article 179f would
meet the requirement of a "bond" under that subsection.

     You next ask whether the county clerk must accept a
"cash bond" under article 179f. You note that the existing
statutes governing the county clerk's handling of cash sums
to be held by the clerk would not apply to the clerk's
handling of cash amounts deposited with the clerk in connec-
tion with the bond requirement of article 179f. M       Local
Gov't Code §§ 117.052 (clerk to place money deposited      in
court pending result of legal proceeding in depository trust
fund account   in name of clerk),   117.053 (any payment by
clerk from trust fund account must be made under order of
court in which   funds were deposited).   You argue that the
absence of statutory provision     for the    county clerk's
handling of a "cash bond" placed with the clerk under
article 179f, section 3(j), indicates that the legislature
did not contemplate that a clerk must accept a "cash bond"
in satisfaction of the bond requirement of that provision.




                              p. 6844
,
    Honorable Mike Driscoll   - Page 3   (JM-1277)




         The term OObondO1ordinarily  refers to an "obligatory
    instrument in writing."    m   10 Tex. Jur. 3d w
    yndertakinas § 1, and authorities cited therein.
    merous statutory bond requirements,     the legislature   has
    specified   that cash bonds are acceptable.        See. e.a
    V.T.C.S. art. 179d, 5 13a(b)(manufacturer of bingo equipmen;
    must give Alcoholic Beverage Commission 'cash bond" or bond
    issued by surety company): Tax Code 5 151.253 (security for
    sales tax permit application may be %ash bond" or bond from
    surety company): Eft Attorney General Opinion JM-215   (1984)
    (Department of Highways and Public Transportation could not
    place limits on type of bond acceptable        under article
    6686(a)(7), V.T.C.S., which sets bond requirements for motor
    vehicle dealers).3

         We think that if the legislature had intended the term
    *'bond" as used in article 179f to include a "cash bond,"   it
    would have given a clearer    indication of such intent than
    we find in the sparse language of section 3(j), particularly
    as there are no statutory procedures for the county clerk's
    handling of the cash involved.    If the county clerk, whose
    duties are ministerial in nature,4 had been       intended to
    accept and handle cash bonds.under    article 179f, we think
    the legislature would have established    procedures for his
    doing so.    As a practical matter,     if an article     179f
    organization had the monetary value of the prize available
    in cash, it would not ordinarily need to post a bond -- it
    could simply acquire the prize with such money.    In response
    to your second,guestion, it is our opinion that the county
    clerk may not accept a "cash bond" in satisfaction of the
    bond requirement of section 3(j) of article 179f.

         you ask next what the term "postn bond in section  3(j)
    means. Webster's defines the term "postU when used with the
    word "bond" to mean "to furnish . . . to the proper authori-
    ty." Webster#s   Third New Int'l Dictionarv   1771 f4th ed.
    1976). We think the requirement of nposginglQ in‘ section
    3(j) is met when an acceptable      bond is furnished,    or



         3._ The .bond requirement
                         _         in article  6686(a)(7) was
    removed at tne next leglslacive session.  Acts 1985, 69th
    Leg., ch. 465, 5 5, at 1635.

         4. See. e.a,                         county  and  Svecial
    District Law 0 10.6   ixxti   Pr%~       1989) and authorities
    cited therein.




                                   p. 6845
’   .




        Honorable Mike Driscoll    - Page 4     (JM-1277)




        delivered, to the county clerk.        See also 10 Tex. Jur.    3d
                  Undertakinqg 5 9 (bond       must be "delivered" to   be
        effective).

             You ask last whether the county clerk must record such
        bond, and, if so, in what county record the bond would be
        filed.

             The only provision    we   find that might     arguably
        authorize the recording of an article   179f raffle bond is
        section 12.001(a) of the Property Code, which provides:

                   An instrument concerning real or personal
                property may be recorded  if it has been ac-
                knowledged, sworn to with a proper jurat, or
                proved according to law.

             The ordinary meaning of the term 80instrument18is quite
        broad. Black's defines 80instrument11 as *Ia formal or legal
        document in writing, such as a contract, deed, will, bond,
        or lease." Black's Law Dictionary 719 (5th ed. 1979).      But
        even if an article   179f bond might be an 01instrument,81 as
        that term is used in section    12.001(a), we do not think  it
        would be one 'concerning   real or personal property"   within
        the meaning of that provision.    Such bond is required  under
        section 3(j) of article 179f only when the organization
        conducting the raffle does not have the prize in its posses-
        sion. Therefore such bond would not ordinarily       Voncernq'
        specific, identified property of the sort which we think a
        section 12.001(a) instrument was intended to relate to. See
        (former V.T.C.S.   art. 6626(a)(provision    codified without
        substantive change as section 12.001(a) of the Property
        Code, which enumerated as instruments subject to recording
        "deeds, mortgages, conveyances,    deeds of trust, bonds for
        title, covenants, defeasances," etc.).

             In response to your last question,  it is our        opinion
        that the county clerk is not required to record an        article
        179f raffle bond.

                                  SUMMARY
                   A bond issued by a surety company   autho-
                rized to do business in Texas under Insurance
                Code article 7.19-1, if executed for the full
                amount of the money value of the raffle
                prize, would satisfy the bond requirement  of
                section 3(j) of article 179f, which relates
                to charitable raffles.




                                            Pm 6846
I
    Honorable Mike Driscoll   - Page 5   (JM-1277)




               The county clerk may not accept a "cash
            bond" in fulfillment of the bond requirement
            of subsection (j).

               The requirement in subsection (j) that    an
            organization  "post" bond is met when        an
            acceptable bond is furnished or delivered    to
            the county clerk.

               The county clerk is not required to record
            an article 179f bond.



                                         J-b
                                         Very truly y



                                         JIM
                                               .


                                                 MATTOX
                                                        s,




                                         Attorney General of Texas

    MARYKELLER
    First Assistant Attorney General

    mu MCCREARY
    Executive Assistant Attorney General

    JUDGE ZOLLIE STEAKLEY
    Special Assistant Attorney General

    RENEA HICKS
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by William Walker
    Assistant Attorney General




                                   p. 6847